DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, see page 9, filed November 16, 2021, with respect to the title have been fully considered and are persuasive.  The objection of August 18, 2021 has been withdrawn. 
Applicant’s arguments, see 13, filed November 16, 2021, with respect to claim 11 have been fully considered and are persuasive.  The rejection of August 18, 2021 has been withdrawn. 
Applicant's arguments filed November 16, 2021 have been fully considered but they are not persuasive.
Regarding Claim 1, applicant asserts that the new limitation “the first contact plug is electrically insulated from gate patterns of other layers through which the first contact plug passes” is not taught by Hashimoto as it does not penetrate multiple word lines.  However, the limitation “passes” is broader and can be interpreted as passes on one side.  In an updated rejection below 50 can be said to pass gate SG on the left side and is also insulated from SG by 45.	Similarly arguments to claims 17 are not persuasive for the same reason as above.

Status of the Claims
Claims 12-13 are canceled.  Claims 1-11, and 14-20 are present for examination.


Claim Rejections - 35 USC § 102

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7-10, 17-18, and 20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hashimoto (US 2011/0031630). 
	Claim 1, Hashimoto discloses (Figs. 1, 3B and 11B) a vertical memory device, comprising: 	a first structure (WL1-WL4/SG, plurality of electrode layers/select gate, Para [0016], [0064]) on (WL1-WL4/SG on 10) a substrate (10, substrate, Para [0016]), the first structure including gate patterns (WL1-WL4/SG, electrodes are gates, Para [0029], [0064]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate to form a plurality of layers (WL1-WL4/SG are spaced apart from each other vertically); 	a second structure (45/44, stopper layer/titanium silicide, Para [0037], [0060]) connected to the first structure (44 is connected to WL1-WL4, Para [0035]) , the second structure including pad patterns (under broadest reasonable interpretation (BRI) 44 may be considered a pad) electrically connected to the gate patterns of a respective one of the layers (Since 44 is conductive it is electrically connected to respective electrode of WL1-WL4) ; 	a channel structure (Fig. 1, 20, silicon body functions as channel, Para [0024]) passing through the gate patterns (20 passes through WL1-WL4); and 	a first contact plug (second rightmost 50, contact electrode, Para [0038], hereinafter “first”) passing through the second structure (first passes through 45) and electrically connected with a pad pattern of one of the layers (first is electrically connected to 44 of a respective layer), wherein the first contact plug is electrically insulated from gate patterns of other layers through which the first contact first is insulated from SG by 45 and passes it on the left side) 	wherein at least one bent portion is included at each of a sidewall of the channel structure and a sidewall of the first contact plug (Fig. 1, 30 can have a bent portion, Fig. 3B, 50 can have a bent portion).	Claim 3, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, wherein an upper surface of the channel structure and an upper surface of the first contact plug are coplanar with each other (Fig. 1 and 11B, both upper surfaces of 50 and 20 are above SG/DSG and would lie on a same plane).	Claim 7, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a third structure (46, interlayer insulating layer, Para [0037]) spaced apart from the second structure (portions of 46 are spaced apart from 45/44) and the third structure including an insulation material (46 is insulating layer, Para [0037]); and 	a second contact plug (leftmost 50) passing through the third structure (leftmost 50 passes through 46), and the second contact plug including a bent portion at a sidewall thereof (Fig. 3B, 50 can have bent portion).	Claim 8, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 7, further comprising:  	20a first upper wiring (Fig. 1, BL, plurality of bit lines, Para [0019]) on the channel structure (BL is on 20), the first upper wiring electrically connected to the channel structure (20 connected to BL, Para [0026]); and 	a second upper wiring on the second contact plug, the second upper wiring electrically connected to the second contact plug (50 connects WL to an upper interconnect not shown, Para [0041]).	Claim 9, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further 46, interlayer insulating layer, Para [0037]) covering the first structure and the second structure (46 covers WL1-WL4 and 45/44), and wherein an upper surface of the insulating interlayer is coplanar with upper surfaces of each of the channel structure and the first contact plug (Fig. 11B, upper surface of 50 is coplanar with upper surface of 46 and Fig. 1 shows upper surface of 20 is coplanar with lower surface of BL where upper surface of 46 lies).	Claim 10, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 9, wherein the bent portion of the channel structure is positioned between the first structure and the insulating interlayer (bent portion of 20 is positioned between a portion of WL1-WL4 and 46 which isn’t shown in Fig. 1), and the bent portion of the first contact plug is positioned between the second structure and the interlayer insulating layer (Fig. 3B, bent portion of 50 is between 46 and 44).	Claim 17, Hashimoto discloses (Figs. 1, 3B and 11B) a vertical memory device, comprising:	a first structure (WL1-WL4/SG, plurality of electrode layers/select gate, Para [0016], [0064]) on (WL1-WL4/SG on 10) a substrate (10, substrate, Para [0016]), the first structure including gate patterns (WL1-WL4/SG, electrodes are gates, Para [0029]) spaced apart from each other in a vertical direction perpendicular to an upper surface of the substrate (WL1-WL4/SG are spaced apart from each other vertically), and the gate patterns extending in a first direction parallel to the upper surface of the substrate (WL1-WL4/SG extends horizontally which is parallel to upper surface of 10)	a second structure (45/44, stopper layer/titanium silicide, Para [0037], [0060]) connected to the first structure (44 is connected to WL1-WL4, Para [0035]) , the second structure including pad patterns (under broadest reasonable interpretation (BRI) 44 may be considered a pad)  in separate layers (44 are in separate layers) and electrically connected to the gate patterns of a same layer (Since 44 is conductive it is electrically connected to respective electrode of WL1-WL4);	a channel structure (Fig. 1, 20, silicon body functions as channel, Para [0024]) passing through the gate patterns (20 passes through WL1-WL4), and the channel structure extending in the vertical 20 extends in vertical direction);  	a first contact plug (second rightmost 50, contact electrode, Para [0038], hereinafter “first”) passing through the second structure (first passes through 45) and electrically connected with a pad pattern of one of the layers (first is electrically connected to 44 of a respective layer), and the first contact plug extending in a vertical direction (first extends in vertical direction), wherein the first contact plug is electrically insulated from gate patterns of other layers through which the first contact plug passes (first is insulated from SG by 45 and passes it on the left side)	a third structure (46, interlayer insulating layer, Para [0037]) spaced apart from the second structure (portions of 46 are spaced apart from 45/44); and 	a second contact plug (leftmost 50, hereinafter “second”) passing through the third structure (second passes through 46), and the second contact plug passing through the third structure (second passes through 46) , and the second contact plug extending in a vertical direction (second extends in vertical direction),	wherein an upper surface of the channel structure and an upper surfaces of the first contact plug and the second contact plug are coplanar with each other (Fig. 1 and 11B, both upper surfaces of 50 and 20 are above SG/DSG and would lie on a same plane).	Claim 18, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 17, wherein at least one of a sidewall of the channel structure and sidewalls of the first contact plug and the second contact plug includes at least one bent portion (Fig. 1, 20 can have a bent portion, Fig. 3B, 50 can have a bent portion).	Claim 20, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising a circuit pattern (BGT, back gate transistor, Para [0028]) formed on the substrate (BGT on 10), the circuit pattern disposed under the first structure and the second structure (BGT is under WL1-WL4 and 45/44); BGT is part of BG which is connected to WL1-WL4 which is connected to 50s, Para [0017] –[0022]).	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0031630) in view of Tanaka (US 2011/0220987).	Claim 4, Hashimoto discloses the vertical memory device of claim 1.	Hashimoto does not explicitly disclose wherein a lower surface of the channel structure is higher than a lower surface of the first contact plug.	However, Tanaka discloses (Figs. 2A-2C) wherein a lower surface (lower surface of 20) of a channel structure (20, channel body, Para [0033]) is higher (lower surface of 20 of higher than lower surface of 69) than a lower surface of a first contact plug (69, contact plug, Para [0050]).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the teachings of Tanaka as the contact plug is used to punch through the insulating layer to reach the back gate and would have a lower surface than the channel (Tanaka, Para [0050]).	 Claim 5, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a circuit pattern (BG/BGT, back gate/back gate transistor, Para [0028]) formed on the substrate BG/BGT formed on 10); and 	a base pattern (BG is silicon with doping, Para [0017]) and a base insulation layer (BG has an insulating layer not shown, Para [0017]), wherein the first structure and the second structure are formed on the base pattern or the base insulation layer (WL1-WL4 and 45/44 are formed on BG).	Hashimoto does not explicitly disclose a lower pad electrically connected to the circuit pattern;	However, Tanaka discloses (Fig. 2A) a lower pad (61, interconnection, under BRI considered pad, Para [0025]) electrically connected (61 is connected to Tr) to a circuit pattern (Tr, transistor, Para [0025]).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply the teachings of Tanaka as the interconnection layer allows for connection to peripheral elements of the memory device (Tanaka, Para [0024] –[0025]).	Claims 5-6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hashimoto (US 2011/0031630) in view of Tanaka (US 2011/0220987) alternative rejection.
	Claim 5, Hashimoto discloses (Figs. 1, 3B and 11B) the vertical memory device of claim 1, further comprising: 	a circuit pattern (BG/BGT, back gate/back gate transistor, Para [0028]) formed on the substrate (BG/BGT formed on 10).	Hashimoto does not explicitly disclose a lower pad electrically connected to the circuit pattern; and 	a base pattern and a base insulation layer on the lower pad, wherein the first structure and the second structure are formed on the base pattern or the base insulation layer.	However, Tanaka discloses (Figs. 2A-2B) a lower pad (65, metal silicide layer under BRI is considered a pad, Para [0026]) electrically connected (65 is connected to BG) to a circuit pattern (BG/25, back gate/insulating layer, Para [0028]); and BG, silicon layer with impurity, Para [0028]) and a base insulation layer (lowermost 25, insulating layer, Para [0028]) on the lower pad (BG/25 is on 65), wherein a first structure (WL, plurality of conductive layers, Para [0028]) and the second structure are formed on the base pattern or the base insulation layer (45/44 of Hashimoto would be disclosed on BG).	Therefore it would have been obvious of one of ordinary skill in the art before the effective filing date to apply circuit pattern of Tanaka as it provides a connection pathway from the peripheral circuitry to the memory array (Tanaka, Para [0024] – [0025]).	Claim 6, Hashimoto in view of Tanaka discloses the vertical memory device of claim 5.	Tanaka discloses (Fig. 2A-2B) wherein a lower surface of the channel structure (20, channel body which corresponds to 20 of Hashimoto) contacts the base pattern (lower surface of 20 contacts BG), and a lower surface of the first contact plug (69, contact plug which corresponds to 50 of Hashimoto) contacts the lower pad (lower surface of 69 contacts 65).
Allowable Subject Matter
Claims 2  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Allowable Subject Matter
Claims 11, and 14-16 are allowed.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, Hashimoto (US 2011/0031630), Tanaka (US 2011/0220987), fail to disclose (by themselves or in combination) the following limitations in combination with the rest of the claim:	Regarding Claim 11 (from which claims 14-16 depend), wherein the bent portion of the channel structure and the bent portion of the first contact plug are coplanar with each other.



Conclusion


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GUSTAVO G RAMALLO whose telephone number is (571)272-9227.  The examiner can normally be reached on Monday-Friday 10am - 6pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen L Parker can be reached on 303-297-4722.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/G.G.R/Examiner, Art Unit 2819                                                                                                                                                                                                        

				/ISMAIL A MUSE/                                                          Primary Examiner, Art Unit 2819